Citation Nr: 0029375	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  99-12 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a disorder of 
multiple joints, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a heart disorder, 
to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a skin disorder, to 
include as due to an undiagnosed illness.

4.  Entitlement to service connection for allergies, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania.  Following the January 1997 
rating decision, the veteran's claims files were transferred 
to the RO in Roanoke, Virginia, on August 21, 1997, and to 
the RO in Indianapolis, Indiana, on December 30, 1998.  The 
veteran served in active service from February 1986 to April 
1988 and from January 1991 to June 1991, including a period 
of active service in Southwest Asia from January 1991 to May 
1991. 

In addition, the Board notes that, in a June 1999 VA form 21-
4138 (Statement in Support of Claim), the veteran requested a 
hearing before a hearing officer, and thus, the hearing was 
scheduled for January 12, 2000.  However, the record contains 
evidence showing the veteran canceled the scheduled hearing, 
as per a January 2000 VA form 119 (Report of Contact).  As 
the record does not contain further indication that the 
veteran or his representative have requested that the hearing 
be rescheduled, the Board deems the veteran's June 1999 
request for a hearing withdrawn.  See 38 C.F.R. § 20.700-
20.704 (1999).

Furthermore, in a February 1994 VA form 21-4138 (Statement in 
Support of Claim) and in a December 1995 statement, the 
veteran requested consideration of claims of entitlement for 
nonservice-connected pension benefits and vocational 
rehabilitation benefits.  However, as the only issues 
currently before the Board are those set forth on the title 
page of this decision, these matters are referred to the RO 
for appropriate action.



REMAND

Upon a preliminary review of the claims files, the Board 
notes that, although the record contains the veteran's 
service medical records for his period of active service from 
February 1986 to April 1988, his service medical records for 
his active service from January 1991 to June 1991 are not in 
the claims files.  In this respect, the RO has attempted 
various searches for these records by contacting the National 
Personnel Records Center (NPRC) and the veteran's reserve 
unit, but has been unsuccessful as the records are 
unavailable, as per March 1994, April 1994, and September 
1995 responses from the NPRC and May 1995 correspondence from 
the veteran's reserve unit.  While the absence of the 
veteran's service medical records for his service in 1991 is 
clearly not helpful to his claims, the absence of those 
records does not preclude the granting of service connection.

At present, the veteran is seeking service connection for a 
disorder of multiple joints, a heart disorder, a skin 
disorder, and allergies.  He maintains that these conditions 
stem from an undiagnosed illness as a result of his service 
in the Persian Gulf War, or are otherwise related to his 
active service.

The veteran may be awarded service connection for any 
disability resulting from a disease or injury incurred in or 
aggravated by service.  See 38 U.S.C.A §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  Service connection may 
also be allowed on a presumptive basis for certain diseases, 
such as arthritis and organic heart disease, if they become 
manifest to a compensable degree within one year after the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  If 
a condition noted during service is not determined to be 
chronic, then generally the veteran must show evidence of 
continuity of symptomatology after service.  See 38 C.F.R. § 
3.303(b) (1999). 

The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.  Statutes and 
regulations provide additional means for Persian Gulf 
veterans to qualify for service connection for a disability.  
See 38 U.S.C.A. § 1117 (West 1991 & Supp. 1999); 38 C.F.R. § 
3.317 (1999).  Under 38 C.F.R.                   § 
3.317(a)(1), compensation may be paid to a Persian Gulf 
veteran who "exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms," 
provided that such disability was manifest to a degree of 10 
percent or more prior to December 21, 2001, and that it 
cannot, by history, physical examination, or laboratory 
tests, be attributed to any known clinical diagnosis.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period should be 
considered "chronic" for purposes of adjudication.  See 38 
C.F.R. § 3.317.

"Objective indications" include both objective evidence 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  See 
38 C.F.R. § 3.317(a)(2).  In this regard, VA has stated that 
non-medical indicators of an illness may include evidence of 
time lost from work, evidence the veteran has sought medical 
treatment for his symptoms, and "[l]ay statements from 
individuals who establish that they are able from personal 
experience to make their observations or statements."  See 
Compensation for Certain Undiagnosed Illnesses, 60 Fed. Reg. 
6660, 6663 (1995).  To fulfill the requirement of chronicity, 
the illness must have persisted for a period of six months.  
See 38 C.F.R. § 3.317, as amended by 62 Fed. Reg. 23, 139 
(1997).

The veteran may not receive compensation under this section: 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  See 38 C.F.R. § 
3.317(c).

In the present case, the Board is not satisfied that all 
relevant facts have been properly and sufficiently developed, 
as the veteran's last VA examinations were performed in 1994.  
As such the veteran's case must be remanded to the RO for 
additional development.  38 U.S.C.A. § 5107(a) (West 1991); 
see H.R. 4205, The Floyd D. Spence National Defense 
Authorization Act for FY 2001, Title XVI, Subtitle B, § 1611 
(October 30, 2000).

Specifically, the Board is not satisfied that a medical 
opinion regarding the etiology, or the lack thereof, of the 
veteran's disorder of multiple joints, heart disorder, skin 
disorder, and allergies, which is based on a review of all of 
the relevant and available evidence, has been 
obtained/submitted.  And, if the medical evidence of record 
is insufficient, or, in the opinion of the Board, of doubtful 
weight or credibility, the Board is always free to supplement 
the record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
However, it is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  Accordingly, in order to afford the veteran 
due process of law, additional development of the record is 
necessary prior to a review of the merits of the veteran's 
claims.  

Based on the foregoing, and in order to fully and fairly 
adjudicate the veteran's claims in this case, the appeal is 
REMANDED to the RO for the following actions:

1.  The RO should arrange for VA 
examinations of the veteran with 
appropriate specialists in order to 
determine the nature, extent and 
etiology of his disorder of multiple 
joints, heart disorder, skin disorder, 
and allergies, if any.  All indicated 
studies should be performed, and the 
claims folders must be made available to 
the examiners for review.  Based upon 
the examination results, a review of the 
claims folders, and consideration of the 
veteran's medical history, the examiners 
should provide an opinion as to whether 
it is at least as likely as not that the 
veteran's disorder of multiple joints, 
heart disorder, skin disorder, and 
allergies cannot be attributed to any 
know clinical diagnoses.  Additionally, 
the examiner should provide an opinion 
as to whether it is at least as likely 
as not that the veteran's disorder of 
multiple joints, heart disorder, skin 
disorder, and allergies are related to 
any in-service symptoms, are related to 
his service in Southwest Asia, or are 
otherwise related to his active service.  
The examiners must include the complete 
rationale for all opinions and 
conclusions expressed. 

2.  Thereafter, upon ensuring that the 
directives of this remand have been fully 
satisfied, the RO should readjudicate the 
issues of service connection for a 
disorder of multiple joints, heart 
disorder, skin disorder, and allergies, 
all to include as due to an undiagnosed 
illness, taking into consideration 
38 U.S.C.A. § 1117 (West 1991), 38 C.F.R. 
§ 3.317 (1999).  In making its 
determination, the RO should review all 
the relevant evidence in the claims 
files.  If the determination remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and provide an opportunity to 
respond.












The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.


		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




